DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. However, after a thorough review of the claims, and the prior art rejection over Dubief et al and Bodensiek (WO 92/19081), an updated office action to point out further issues with the claims, and to further clarify the application of the above prior art over the instant claims is being provided as follows.  Any outstanding arguments presented by Applicant are believed to be inherently addressed in the prior art rejection:
Claim Objections
Claim 1 is objected to because of the following informalities:  
-in line 6, the phrase “at least”, before the phrase “a first heating region”, should be deleted so that this claim is consistent with independent claim 9, line 5, which is similarly worded.
Claim 5 is objected to because of the following informalities:  
-in line 3, the phrase -- plurality of -- should be inserted before the phrase “electrically conductive heating portions of the first heating region”,
-in line 5, the phrase -- plurality of -- should be inserted before the phrase “electrically conductive heating portions of the second heating region”.
Claim 9 is objected to because of the following informalities:  
-in lines 4-7, and 10, the phrase -- at least one -- should be inserted before the word “heater”.
 Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief et al (US Pat App Pub 2015/0181937) in view of WO 92/19081 (hereinafter referred to as “Bodensiek”).
Regarding independent claim 1, Dubief et al discloses an aerosol generating device (100) having an internal heater for heating a liquid aerosol-forming substrate (read: smokable material). When a user draws on the device (100) at a mouthpiece end (113, 115), electrical energy is supplied to the internal heater (105) to heat liquid in a porous tube (107), which circumscribes the heater (105), such that the liquid in the aerosol-forming-substrate-laden porous tube (107) is vaporized by said heater (105) to create a supersaturated vapor which condenses to form an inhalable aerosol that is carried towards the air outlet and into the mouth of a user (see abstract and para. [0072]) (corresponding to the claimed “[a]n apparatus arranged to heat smokable material to volatilize at least one component of the smokable material”).
The internal heater (105) is comprised of electrically resistive material, which may include a thin-film heating material/substrate as its electric heating element. Further, Dubief et al discloses that the electric heating element of its heater (105) may take the form of a substrate having different electro-conductive portions (read: plurality of heating regions). This indicates that a heater with this construction would be capable of “heating different portions” of aerosolizable substrate material within the porous tube (107) and, as such, would result in a plurality of thin-film heater “segments” that would be capable of delivering heat to different regions of the tube (107) to aerosolize the liquid material in those regions (i.e., from a first end thereof to those regions arranged further from said first end) (see paras. [0025],[0027],[0035]-[0037], [0041]-[0042], [0072], Figs. 1-2) (corresponding to the claimed “at least one thin-film heater constructed and arranged to heat smokable material contained in use within the apparatus, the at least one thin-film heater having a plurality of heating regions for heating different portions of the smokable material contained in use within the apparatus, wherein at least a first heating region of the at least one thin-film heater is arranged towards a first end of the thin-film heater….a second heating region of the thin-film heater arranged further from the first end of the at least one thin-film heater than the first heating region”). 
	While Dubief et al does not use the wording “different watt density” to refer to the heat delivered by its heater (105) along the different regions of the tube (107), the fact that the Dubief et al heater has a plurality of thin-film heater portions that would be capable of delivering heat to different regions of the tube (107) to aerosolize the liquid material in those regions suggests that the heater (105) could be operated to deliver different heating characteristics to different portions of the aerosol-generating-material-containing tube (107). Further, the Bodensiek reference - considered analogous art because it also is directed to thin-film heaters - relates to the use of a single thin-film heater having a plurality of heating regions for heating different portions of the heater, wherein at least a first heating region of the heater has a different watt density from at least a second heating region of the thin-film heater (see page 2, para. 3 - page 3, para. 3). It would have been obvious to one of ordinary skill in the art to have incorporated the single thin-film heater having a plurality of different heating regions (wherein the different heating regions have different watt densities) of Bodensiek into the Dubief et al aerosol-generating device (100) as a simple substitution for one known element for another as one having ordinary skill in the art would have understood that such a substitution would provide the predictable result that the Dubief et al aerosol-generating device (100) would perform in substantially the same manner (i.e., heat would be supplied selectively to different portions of the aersolizable material along the tube (107)) using the watt-varying thin-heater of Bodensiek and that such a substitution would merely produce, in a simple and practical manner, a heater enabling different specific desired watt densities - as clearly taught in Bodensiek (see page 1, “Summary of Invention”) (corresponding to the claimed “at least a first heating region…is configured to provide a different watt density to the smokable material than a second heating region”).
Lastly, Bodensiek discloses that sub-areas (read: electrically conductive heating portions) in each of the heating regions of its heater can be connected “in series” with each other. Specifically, sub-areas A and F-H each include blocks connected in series, and sub-area I includes serially connected blocks (see page 12, para 3). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to arrange the heating portions (read: regions) of the modified Dubief et al heater (105) in this manner as such is merely another known heater arrangement as taught in Bodensiek (corresponding to the claimed “wherein the electrically conductive heating portions of the first heating region are electrically connected in series with each other and the electrically conductive heating portions of the second heating region are electrically connected in series with each other”).      
Regarding claim 2, Bodensiek discloses that its heating regions may have watt densities that gradually increase, per increments at different regions, over the length of the heater (see page 2, para 3) Hence, it follows to reason that the heater (105) of the modified Dubief et al apparatus is capable of being configured to provide the same watt density distribution along its heater portions at the sub-areas (corresponding to the claimed “wherein the watt density of the first heating regions in less than the watt density of the second heating region”).
	Regarding claims 3 and 5, Bodensiek discloses that its heater includes a semi-conductor pattern (20) carried on the top surface of an insulating sheet (30) which carries a conductive ink thereon, in the form of “stripes”. The associated resistance per unit length of such stripes depend on the type of ink used and the width/thickness of each stripe. As noted under Table 3, heater blocks/regions in sub-area “A” have a different overall resistivity than heater blocks/regions in the sub-area “B” (see page 3, para. 3; page 4. para 3-page 6, para 1; and page 7, para. 3). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to add the semi-conductor patterns with its conductive ink thereon, in various heater region groups (10), and vary the thickness/width of said ink stripe in order to determine the optimum resistivity of the heater regions which would result in varying resistivities in various regions along the length of the modified heater (105) of Dubief et al (corresponding to the “wherein an electrical resistance of the plurality of first electrically conductive heating portion is different from an electrical resistance of the plurality of second electrically conducted heating portion” recitation of claim 3; and the “wherein an electrical resistance of at least one of the plurality of electrically conductive heating portions of the first heating regions being different from an electrical resistance of at least one of the plurality of electrically conductive heating portions of the second heating regions” recitation of claim 5).
	Regarding claim 7, based on the fact that the heating portions of the modified Dubief et al heater (105) can be “controlled”, it follows to reason that such heater could be set to provide or, in the alternative, not provide heat to any of its regions, including those disposed “generally centrally” of the heater (105), based on particular heating requirements or preferences (corresponding to the claimed “wherein the at least one thin-film heater has a non-heating region arranged generally centrally of the at least one thin-film heater”).
Regarding claim 8, Dubief et al discloses that its aerosol-generating device is powered by a battery (see para. [0049]). There is no indication that the battery provides anything other than this constant voltage to any of its heater portions (corresponding to the claimed “further comprising a power supply which is arranged to provide the same voltage to the first heating region and the second heating region”).
Regarding independent claim 9, Dubief et al discloses an aerosol generating device (100) having an internal heater for heating a liquid aerosol-forming substrate (read: smokable material). When a user draws on the device (100) at a mouthpiece end (113, 115), electrical energy is supplied to the internal heater (105) to heat liquid in a porous tube (107), which circumscribes the heater (105), such that the liquid in the porous tube (107) is vaporized by said heater (105) to create a supersaturated vapor which condenses to form an inhalable aerosol that is carried towards the air outlet and into the mouth of a user (see abstract and para. [0072]) (corresponding to the claimed “[a] method of heating smokeable material to volatilize at least one component of the smokable material using an apparatus…the method comprising inserting smokable material into the apparatus”).
The internal heater (105) is comprised of electrically resistive material, which may include a thin-film heating material/substrate as its electric heating element. Further, Dubief et al discloses that the electric heating element of its heater (105) may take the form of a substrate having different electro-conductive portions (read: plurality of heating regions). This indicates that a heater with this construction would be capable of “heating different portions” of aerosolizable liquid material within the porous tube (107) and, as such, would result in a plurality of thin-film heater “segments” that would be capable of delivering heat to different regions of the tube (107) to aerosolize the liquid material in those regions - from a first end thereof to those regions arranged further from said first end (see paras. [0025],[0027],[0035]-[0037], [0041]-[0042], [0072], Figs. 1-2) (corresponding to the claimed “the apparatus comprising at least one heater constructed and arranged to heat smokable material contained in use within the apparatus, the heater having a plurality of heating regions for heating different portions of smokable material contained in use within the apparatus, wherein a first heating region of the heater is arranged towards a first end of the heater and…a second heating region of the heater arranged further from the first end of the heater than the first heating region”). 
	While Dubief et al does not use the wording “different watt density” or “different heat fluxes” to refer to the heat delivered by its heater (105) along the different regions of the tube (107), the fact that the Dubief et al heater has a plurality of thin-film heater portions that would be capable of delivering heat to different regions of the tube (107) to aerosolize the liquid material in those regions suggests that the heater (105) may be operated to deliver different heating characteristics to different portions of the aerosol-generating-material-containing tube (107). Further, the Bodensiek reference - considered analogous art because it is in the field of thin-film heaters - relates to the use of a single thin-film heater having a plurality of heating regions for heating different portions of the heater, wherein at least a first heating region of the heater has a different watt density (also read: heat flux/temperature) from at least a second heating region of the thin-film heater (see page 2, para. 3 - page 3, para. 3). It would have been obvious to one of ordinary skill in the art to have incorporated the single thin-film heater having a plurality of different heating regions (wherein the different heating regions have different watt densities/heat fluxes) of Bodensiek into the Dubief aerosol-generating device (100) as a simple substitution for one known element for another as one having ordinary skill in the art would have understood that such a substitution would provide the predictable result that the Dubief’s aerosol-generating device (100) would perform in substantially the same manner (in that heat would be supplied selectively to different portions of the aersolizable material along the tube (107)) using the watt-varying thin-heater of Bodensiek and that such a substitution would merely produce, in a simple and practical manner, a heater enabling different specific desired watt densities - as taught in Bodensiek (see page 1, “Summary of Invention”) (corresponding to the claimed “a first heating region of the heater is…configured to provide a different watt density than a second heating region of the heater…the method comprising…operating the heater to provide different heat fluxes from the first heating region and the second heating region to different respective portions of the smokable material so that the different respective portions of the smokable material are heated to different temperatures”).
Regarding claim 10, as stated above, Dubief et al discloses that its device is powered by a battery. There is no indication that the battery provides anything other than this constant voltage to the heater portions (corresponding to the claimed “wherein the apparatus comprises a power supply which provides the same voltage to the first heating region and the second heating region”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief et al (US Pat App Pub 2015/0181937) in view of WO 92/19081 (hereinafter referred to as “Bodensiek”), further in view of Thorens et al (US. Pat. App. Pub. 2011/0155153).
Regarding claim 4, the modified Dubief et al apparatus does not show a cross-sectional area of the first electrically conductive heating portion being different from a cross-sectional area of the second electrically conductive heating portion; however, the Thorens et al reference discloses a system for heating a substrate wherein its heater includes a cylindrical heating element some portions of which may have a different cross-sectional shape from other portions of the heating element (see para. [0063]). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to the do the same thing with the electrically conductive heating portions of the modified Dubief et al apparatus in order to improve the heat distribution as taught in Thorens et al (corresponding to the claimed “wherein a cross-sectional area of the first electrically conductive heating portion is different from a cross-sectional area of the second electrically conductive heating portion”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIONNE W. MAYES/         Examiner, Art Unit 1747